
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3199
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act
		  regarding early detection, diagnosis, and treatment of hearing
		  loss.
	
	
		1.Short titleThis Act may be cited as the
			 Early Hearing Detection and
			 Intervention Act of 2010.
		2.Early detection, diagnosis, and treatment
			 of hearing lossSection 399M
			 of the Public Health Service Act (42 U.S.C. 280g–1) is
			 amended—
			(1)in the section heading, by striking
			 infants and inserting
			 newborns and
			 infants;
			(2)in subsection (a)—
				(A)in the matter preceding paragraph (1), by
			 striking screening, evaluation and intervention programs and
			 systems and inserting screening, evaluation, diagnosis, and
			 intervention programs and systems, and to assist in the recruitment, retention,
			 education, and training of qualified personnel and health care
			 providers,;
				(B)by amending paragraph (1) to read as
			 follows:
					
						(1)To develop and monitor the efficacy of
				statewide programs and systems for hearing screening of newborns and infants;
				prompt evaluation and diagnosis of children referred from screening programs;
				and appropriate educational, audiological, and medical interventions for
				children identified with hearing loss. Early intervention includes referral to
				and delivery of information and services by schools and agencies, including
				community, consumer, and parent-based agencies and organizations and other
				programs mandated by part C of the Individuals with Disabilities Education Act,
				which offer programs specifically designed to meet the unique language and
				communication needs of deaf and hard of hearing newborns, infants, toddlers,
				and children. Programs and systems under this paragraph shall establish and
				foster family-to-family support mechanisms that are critical in the first
				months after a child is identified with hearing
				loss.
						;
				and
				(C)by adding at the end the following:
					
						(3)Other activities may include developing
				efficient models to ensure that newborns and infants who are identified with a
				hearing loss through screening receive follow-up by a qualified health care
				provider, and State agencies shall be encouraged to adopt models that
				effectively increase the rate of occurrence of such
				follow-up.
						;
				(3)in subsection (b)(1)(A), by striking
			 hearing loss screening, evaluation, and intervention programs
			 and inserting hearing loss screening, evaluation, diagnosis, and
			 intervention programs;
			(4)in paragraphs (2) and (3) of subsection
			 (c), by striking the term hearing screening, evaluation and intervention
			 programs each place such term appears and inserting hearing
			 screening, evaluation, diagnosis, and intervention programs;
			(5)in subsection (e)—
				(A)in paragraph (3), by striking
			 ensuring that families of the child and all that follows and
			 inserting ensuring that families of the child are provided
			 comprehensive, consumer-oriented information about the full range of family
			 support, training, information services, and language and communication options
			 and are given the opportunity to consider and obtain the full range of such
			 appropriate services, educational and program placements, and other options for
			 their child from highly qualified providers.; and
				(B)in paragraph (6), by striking ,
			 after rescreening,; and
				(6)in subsection (f)—
				(A)in paragraph (1), by striking fiscal
			 year 2002 and inserting fiscal years 2011 through
			 2015;
				(B)in paragraph (2), by striking fiscal
			 year 2002 and inserting fiscal years 2011 through 2015;
			 and
				(C)in paragraph (3), by striking fiscal
			 year 2002 and inserting fiscal years 2011 through
			 2015.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
